



Exhibit 10.3
Cleco Group LLC
Cleco Corporate Holdings LLC
Cleco Power LLC
Board of Managers Services Agreement

--------------------------------------------------------------------------------

This Board of Managers Services Agreement (the “Agreement”), dated            ,
2016, is entered into by and among Cleco Group LLC, a Delaware limited liability
company, Cleco Corporate Holdings LLC, a Louisiana limited liability company and
Cleco Power LLC, a Louisiana limited liability company (each a “Company” and
collectively, the “Companies”), and Bruce Wainer (“Manager”).
WHEREAS, the Companies desire to retain the services of the Manager as a member
of each Company’s Board of Managers (each, a “Board” and together, the “Boards”)
for the benefit of Companies; and
WHEREAS, the Manager desires to serve on each of the Boards for the period of
time and subject to the terms and conditions set forth herein;
NOW, THEREFORE, for consideration and as set forth herein, the parties hereto
agree as follows:


1.Board Duties.  Manager agrees to provide services to the Companies as an
independent member of each of the Boards and attend all regularly scheduled
Board and Board committee meetings. It is expected that Manager will serve in
the same capacity on each Board. For example, if a Manager is the chair of the
Audit Committee of Cleco Power LLC, s/he will also be the chair of the Audit
Committee of the other two companies as well. In addition, Manager shall, for so
long as s/he remains a member of the Boards, meet with the Companies upon
request, at dates and times mutually agreeable to Manager and the Companies, to
discuss any matter involving the Companies, which involves or may involve issues
of which Manager has knowledge and cooperate in the review, defense or
prosecution of such matters. Manager acknowledges and agrees that the Companies
may rely upon Manager’s business expertise and that such requests may require
additional time and efforts in addition to Manager’s regularly scheduled
meetings as a member of the Boards. Manager represents and warrants that the
services to be performed under this Agreement shall be carried out in a
competent and professional manner, and that s/he shall exercise due skill and
care in the performance of her/his duties. The Boards are expected to meet
approximately four to six times per year and the Manager should expect to
participate in a reasonable number of telephonic meetings as required. Manager
will notify the Companies promptly if s/he is subpoenaed or otherwise served
with legal process in any matter involving the Companies. Manager will notify
the Companies if any third party or attorney who is not representing the
Companies contacts or attempts to contact Manager (other than Manager’s own
legal counsel) to obtain information that in any way relates to the Companies,
and Manager will not discuss any of these matters with any such third party or
attorney without first so notifying the Companies and providing the Companies
with an





--------------------------------------------------------------------------------






opportunity to have its attorney present during any meeting or conversation with
any such other attorney.


2.Compensation.   As compensation for the services provided herein, each Company
shall pay Manager one-third of the amounts due to Manager in accordance with
Schedule 1 of this Agreement, pro-rated for any partial quarter, and payable
quarterly in arrears or otherwise in accordance with the Companies’ policies as
long as Manager continues to fulfill his/her duties and provide the services set
forth above.


3.Term. This Agreement shall be effective beginning on the date hereof and
continue through April 30, 2017. This Agreement shall automatically terminate at
midnight on April 30, 2017, unless each Board determines, prior to the
termination of such term, to renew this Agreement and the Manager concurs.
Notwithstanding the foregoing, the Companies shall have the right to terminate
this Agreement and Manager’s service on the Boards at any time, at which time
Manager will be paid in accordance with Section 2 for her/his pro-rated service
during the prior calendar quarter and for her/his outstanding reimbursable costs
and expenses.


4.Expenses.  The Company shall reimburse Manager for reasonable out-of-pocket
expenses incurred in connection with discharging her/his duties as a Board
member. Any additional expenses shall be pre-approved by the President or Chief
Executive Officer of the Companies and will be reimbursed subject to receiving
reasonable substantiating documentation relating to such expenses. 


5.Indemnification. To the fullest extent permitted under law and in accordance
with the Companies’ organizational documents, the Companies agree to indemnify
and hold harmless the Manager from and against any and all losses, claims,
causes of action, injuries, damages, costs and/or expenses, including attorney’s
fees and disbursements, arising from third party claims against the Manager
arising from or related to her/his performance of her/his duties under this
Agreement, except to the extent such claims arise or are attributable to
Manager’s breach of any provision of this Agreement, wilful misconduct or gross
negligence. The Companies agree to obtain reasonable Directors & Officers
liability insurance covering the Manager.


6.Cooperation.  In the event of any claim or litigation against the Companies
and/or Manager based upon any alleged conduct, acts or omissions of Manager
during the tenure of Manager as a Board member of the Companies, whether known
or unknown, threatened or not as of the time of this writing, the Companies will
cooperate with Manager and provide to Manager such information and documents as
are necessary and reasonably requested by Manager or her/his counsel, subject to
restrictions imposed by federal or state securities laws or court order or
injunction.


7.Status of Director.  Manager’s membership on the Boards shall be at the
election and pleasure of the members of the Companies in accordance with their
respective organizational documents. Membership on the Boards shall require
adherence to board member conduct policies adopted by the Boards and the
continued independence of the Manager from the Companies and their respective
owners. The Manager may voluntarily resign her/his position on





--------------------------------------------------------------------------------






the Boards at any time and without penalty or liability of any kind, subject to
Section 2 above. This Agreement does not create an employee/employer
relationship between the Companies (or any of their parent companies, affiliated
or related entities) and Manager. It is expressly agreed and intended that
Manager is acting as an independent contractor in performing her/his services
hereunder, and under no circumstances shall Manager be deemed an employee of the
Companies (or any of its parent companies, affiliated or related entities).


8.Confidentiality.  Subject to exceptions mutually agreed upon by the parties to
this Agreement in advance and in writing, the terms and conditions of this
Agreement shall remain confidential and protected from disclosure except as
required by law or regulation, in relation to a lawful subpoena, or as may be
necessary for purposes of disclosure to accountants, financial advisors or other
experts, who shall be made aware of and agree to be bound by the confidentiality
provisions hereof. Manager’s relationship with the Companies creates a
relationship of confidence and trust between Manager and the Companies (and
their affiliates). Manager shall keep in confidence and trust all such
information deemed to be confidential, and will not use or disclose any such
information except as directed by the Companies.


9.Other Relationships. The Companies acknowledge that the Manager may provide
services of the type contemplated by this Agreement to others, and that, subject
to the provisions of Section 8 (Confidentiality) of this Agreement, nothing
contained in this Agreement will be construed to limit or restrict the Manager
in providing those services to others. However, to ensure that the Companies are
able to take any action required as a result of Manager’s service on the board
of directors or any board committee of other entities, including but not limited
to making any required filings with or obtaining consent from the Federal Energy
Regulatory Commission, Manager agrees to provide the Companies with thirty days’
notice of his or her intent to join the board of directors or any committee of
another entity.


10.Governing Law/Jurisdiction.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Delaware without reference
to conflict of laws principles. BOTH PARTIES IRREVOCABLY WAIVE ANY RIGHT TO JURY
TRIAL.


[Signature page follows]







--------------------------------------------------------------------------------






In witness whereof, the parties hereto enter into this Agreement as of the date
first set forth above.


Cleco Group LLC
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 

Cleco Corporate Holding LLC
By:
 
 
By:
 
 
 
 
 
 
Name:
 
 
Name:
 
 
 
 
 
 
Title:
 
 
Title:
 
 
 
 
 
 

Cleco Power LLC
By:
 
 
 
Name:
 
 
 

MANAGER








 
 
Date










--------------------------------------------------------------------------------






Schedule 1 - Independent Director Compensation

--------------------------------------------------------------------------------



Independent director compensation
Annual
Per quarter
Base compensation - each independent director
$130,000
$32,500
Additional compensation if a Committee Chair
$20,000
$5,000
Additional compensation if Board Chair
$50,000
$12,500






